United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3919
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Carlos Sanchez, Sr.,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 14, 2007
                                Filed: June 5, 2007
                                 ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Carlos Sanchez, Sr. was convicted by a jury of conspiracy to distribute cocaine
in violation of 21 U.S.C. § 846, delivery of cocaine in violation of 21 U.S.C. § 841,
and possessing a firearm in furtherance of a drug trafficking crime in violation of 18
U.S.C. § 924(c). The district court1 sentenced him to 211 months imprisonment.
Sanchez appeals, arguing that there was insufficient evidence to support the
convictions and that the court erred by denying his motion for judgment of acquittal.
We affirm.

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
        Chris Dickey, a known distributor of cocaine, agreed to assist investigating
officers in Omaha, Nebraska in an ongoing drug investigation. While wearing a wire,
Dickey attended a meeting on June 4, 2005 with Sanchez, who had been supplying
him with cocaine. Dickey told Sanchez he wanted some cocaine for one of his
customers, Kirk Smith. Sanchez agreed to get him nine ounces, and Dickey went to
Sanchez's workplace on June 7 and then to his home to pick up the drugs. At
Sanchez's residence a coconspirator gave Dickey twelve ounces of cocaine which he
then turned over to the officers. Dickey then went to meet Smith who was put under
arrest.

       Two days later officers obtained and executed search warrants for Sanchez's
home and business. At the business location they found a nine millimeter Makarov
pistol, two magazines, a gun holster, and an empty bottle of Inositol, a cutting agent.
Officers also found a piece of paper with various numbers and another with "FBI or
DEA" written on it. Officers searching Sanchez's home found a Glock 17c nine
millimeter handgun, a magazine for that gun, a shoulder holster, and a food saver
vacuum sealer.

       Sanchez was indicted for conspiracy to distribute cocaine, delivery of the
cocaine on June 7, and possession of a firearm in furtherance of a drug trafficking
offense. At trial numerous members of the distribution ring testified about Sanchez's
involvement. Dickey testified that he began selling cocaine for Sanchez in April
2003, that Sanchez had introduced him to five or six new customers, and that he had
purchased between five and fifteen kilograms of cocaine from Sanchez over the course
of their dealings. Jon Wyzykowski testified that he received anywhere from one to
five ounces of cocaine a week from Sanchez and that Sanchez had also introduced him
to additional customers.

       Members of the conspiracy also testified about Sanchez's possession of
firearms. Eric Everroad testified that he rode with Sanchez in the latter’s automobile

                                         -2-
at a time when Everroad owed Sanchez $2,500. With a silver nine millimeter gun
visible on his floorboard, Sanchez warned Everroad he better pay or "we will have
some problems." Dickey reported that he sold the Glock 17c found in Sanchez's home
as payment for a drug debt and that he later saw Sanchez wear the gun in a shoulder
holster. Wyzykowski told the jury that he had purchased a nine millimeter Glock and
two magazines from Sanchez but later gave them back in exchange for cocaine and
that he remembered having seen the Glock in Sanchez's closet next to drugs.
Wyzykowski also testified that he had once given Sanchez a Makarov nine millimeter
handgun.

       At the close of the government's case Sanchez moved for a judgment of
acquittal; the court denied the motion and submitted the case to the jury. The jury
found Sanchez guilty on all three counts. The district court sentenced him to 151
months imprisonment on each of the first two counts to be served concurrently and 60
months consecutive on the firearm count. Sanchez appeals, arguing that the evidence
was not sufficient to permit the jury to find him guilty beyond a reasonable doubt and
that the government did not prove its case because the only witnesses connecting him
to the alleged crimes were motivated by plea bargains and deals with the government
and because the government failed to show a connection between the guns and the
drug charges.

       We review de novo the denial of a motion for judgment of acquittal. United
States v. Peters, 462 F.3d 953, 957 (8th Cir. 2006). We take the evidence in the light
most favorable to the jury's verdict and draw all reasonable inferences in the
government's favor, upholding the conviction so long as “there is an interpretation of
the evidence that would allow a reasonable-minded jury to find the defendant guilty
beyond a reasonable doubt.” Id. (internal citation omitted).

       The evidence introduced at trial was that Sanchez supplied cocaine to numerous
distributors in Omaha, that he introduced distributors and purchasers to one another

                                         -3-
to facilitate further illegal drug sales, and that he had delivered cocaine to Dickey on
June 7. Sanchez's attack on that evidence is “little more than an invitation to
determine the credibility of witnesses," a task that is "for the jury to perform.” United
States v. McNeil, 184 F.3d 770, 778 (8th Cir. 1999). We conclude that the evidence
presented by the government was sufficient to support the verdicts on the drug
charges. See United States v. Magine, 302 F.3d 819, 822-23 (8th Cir. 2002).

       Sanchez also argues that the evidence does not support the jury's guilty verdict
for possessing a firearm in furtherance of the drug trafficking crime charged in Count
I and/or II. To obtain a conviction under § 924(c)(1)(A), the government must show
a "nexus between the defendant's possession of the charged firearm and the drug
crime, such that this possession had the effect of furthering, advancing or helping
forward the drug crime.” United States v. Sanchez-Garcia, 461 F.3d 939, 946 (8th Cir.
2006) (internal quotation omitted). At trial, the government introduced evidence that
Sanchez carried a gun with him in a holster while participating in drug deals, see
Bailey v. United States, 516 U.S. 137, 146 (1995), and that he threatened a customer
with a firearm visible at his feet. The evidence was sufficient to support Sanchez's
conviction of this offense.

      Accordingly, we affirm the judgment of the district court.
                 _____________________________________




                                          -4-